department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend b state c name of public charity d name of structure e geographic location t amount u amount v amount w date x date y date dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside in the amount of t dollars under internal_revenue_code sec_4942 you have been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based-on the information furnished your set-aside for the taxable_year ending december is approved under internal_revenue_code sec_4942 as required under sec_4942 the set-aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you are incorporated under the laws of the state of b you wish to set_aside a grant totaling t c is a public charity exempt under sec_501 of the code organized dollars for c under the laws of the state of b c owns preserves and operates d no additions to the set- aside are planned the purpose of the grant is to assist in funding the restoration of d disa historically and culturally significant structure for the local e community and it also has historic significance on the national level your grant will support phase ii restoration costs for d the total cost of the restoration project is estimated at u dollars pursuant to the terms of your agreement with c you will make a matching grant of t dollars to c to fund approximately one-third of the estimated cost of the restoration project restoration project will be funded by donations and or grants made to c as a result of fund- raising activities undertaken by c in response to your matching grant challenge it is anticipated that the remaining two-thirds of the costs of the under the terms of your agreement with c if c has received eligible matching_contributions for the phase ii project in an amount not less than v dollars on or before w as well as satisfies certain other conditions of your agreement on subsequent dates such as obtaining your approval of the architect and the architect’s plans then you will disburse the funds to c ina lump sum within business days thereafter this payment must be made not later than x which is days after the latest possible date for satisfaction of the specified conditions of your agreement with c the latest possible date of the payment on x is less than months from y the date of your set-aside amount basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53 a - b sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to the use of a matching-grant program as well as projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity revrul_77_7 1977_1_cb_354 describes a private_foundation which set_aside income for eventual distribution to an unrelated public charity for construction of a specific building project the service held that the building project was a specific project within the meaning of the applicable code and regulations sections what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set-aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it code sec_6110 provides that it may not be used or cited as a precedent internal revenue please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations enclosure notice redacted copy of letter
